      Case 1:20-cv-03083-GBD-BCM Document 61 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             8/11/21
VANDYKE JOHNSON,
               Plaintiff,                           20-CV-3083 (GBD) (BCM)
       -against-
                                                    ORDER
CITY OF NEW YORK, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed (1) plaintiff's letter dated August 5, 2021 (Dkt. No.
58), advising the Court of a "change of circumstances with the City of New York Defendants" –
specifically, that the Administration for Children's Services withdrew its neglect petition in the
Family Court proceeding – and accordingly, requesting that the Court "re-consider reinstating the
Malicious Prosecution charge against the City of New York Defendants," and (2) the City
Defendants' letter in response, dated August 11, 2021 (Dkt. No. 59), asking that the Court deny
plaintiff's purported motion for reconsideration and/or leave to file a further amended complaint
because any further amendment would be futile.

       The Court construes plaintiff's request as a motion for leave to further amend his
complaint in light of changed circumstances. The Court will set a briefing schedule for plaintiff's
motion for leave to amend at the same time it sets a schedule for the City Defendants' anticipated
motion to dismiss.

      The Clerk of Court is respectfully directed to mail a copy of this Order to plaintiff
Vandyke Johnson.

Dated: New York, New York
       August 11, 2021

                                                 SO ORDERED.



                                                 _______________________________
                                                 BARBARA MOSES
                                                 United States Magistrate Judge
